This conviction was for bigamy, the punishment being assessed at three years and nine months in the penitentiary.
Appellant, in his motion for new trial, urges error on the part of the court in refusing to give his special requested instructions, and in failing to instruct the jury affirmatively to acquit if the State had failed to establish the validity of the second marriage. These matters can not be revised in the absence of a statement of the facts.
The charge given is applicable to a state of case provable under the allegations in the indictment. This court would not be justified in reviewing such errors complained of in the absence of statement of facts.
As the record presents the case the judgment is ordered to be affirmed.
Affirmed.